                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


LEONORILDA ALZAMORA,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-618-Orl-41TBS

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1). Plaintiff seeks review

of the final decision of the Commissioner of Social Security (“the Commissioner”) denying her

Social Security Disability benefits and her Supplemental Security Income benefits. United States

Magistrate Judge Thomas B. Smith issued a Report and Recommendation (“R&R,” Doc. 18),

recommending that the Court reverse the Commissioner’s decision pursuant to sentence four of

§ 405(g) and remand the case only for a calculation of an award of benefits commencing January

6, 2003.

       The United States filed an Objection (Doc. 19) to the R&R. The Objection does not take

issue with Judge Smith’s recommendation to reverse and to remand for a calculation of an award

of benefits but instead objects to the start date from which the benefits should be awarded. (Id. at

1–2). The United States contends that calculating benefits commencing January 6, 2003, would

violate the statutory requirements of the Social Security Act and the Commissioner’s regulations

as Plaintiff did not file her first Social Security Income claim until January 23, 2004. (Id.). The




                                            Page 1 of 3
United States requests the Court remand the case “for calculation and payment of past due benefits

in accordance with the Social Security Act and the Commissioner’s regulations.” (Id. at 4).

       Plaintiff filed a Response to Defendant’s Objection (Doc. 20). In its Response, Plaintiff

cites to Moran v. Comm’r of Soc. Sec., No. 6:15-cv-1065-Orl-40TBS, 2016 U.S. Dist. LEXIS

187890 (M.D. Fla. May 31, 2016). In Moran, the United States made a similar objection in a

similar scenario, and the Plaintiff proposed language which the Court adopted, so that the Order

stated “in accordance with the Social Security Act and Federal regulations” after the date proposed

by the R&R. Id. at 7. The Moran court reasoned, “[i]n this way, the Court does not make any

specific finding of Plaintiff's onset of disability and the Commissioner will not be required to award

benefits which are not legally available.” Id. at 5–6. The Plaintiff here proposes the same language

be adopted by this Court.

       After a de novo review of the record, the Court agrees with the analysis set forth in the

Report and Recommendation and agrees that the language Plaintiff proposes is proper.

Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 18) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The final decision of the Commissioner is REVERSED pursuant to sentence four

               of 42 U.S.C. § 405(g) and REMANDED to the Commissioner for a calculation of

               an award of benefits commencing January 6, 2003, in accordance with the Social

               Security Act and Federal Regulations.

           3. The Clerk is directed to enter judgment accordingly. Thereafter, the Clerk is

               directed to close this case.




                                              Page 2 of 3
       DONE and ORDERED in Orlando, Florida on July 11, 2019.




Copies furnished to:

Counsel of Record




                                     Page 3 of 3
